Case 1:20-cv-22483-FAM Document 19 Entered on FLSD Docket 08/25/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                                 Case Number: 20-22483-CIV-MORENO

   JEANETTE MOODY and WILLIAM
   MOODY,

                   Plaintiffs,
   vs.

   HOLIDAY CVS, L.L.C., a Florida limited
   liability company,

               Defendant.
  _________________________________________/

   ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
                       AND MOTION TO COMPEL

         THIS CAUSE came before the Court upon Plaintiffs’ Expedited Motion for Protective

  Order and Motion to Compel (D.E. 16), filed on August 19, 2020.

         THE COURT has considered the motion, the pertinent portions of the record, and being

  otherwise fully advised in the premises, it is

         ADJUDGED that the motion is GRANTED IN PART. This is a premises liability action

  brought by Plaintiff Jeanette Moody after suffering a slip and fall. Plaintiff files the instant motion

  seeking a protective order “specifying that Plaintiff shall not be deposed on September 3, 2020,

  until Defendant produces video depicting the subject incident.” Alternatively, she requests that

  the Court compel the Defendant to produce the video before her deposition. Plaintiff writes that

  “Defendant has video from its store camera that captured the subject incident.” Plaintiff cites to

  Cabezudo-Vazquez v. Ross Dress for Less, Inc., No. 18-80469, 2018 WL 4908101 (S.D. Fla. July

  27, 2018), which holds that there would be little if any prejudice in allowing a plaintiff to watch

  video of a slip and fall accident before being deposed about the incident. Id. at *2.
Case 1:20-cv-22483-FAM Document 19 Entered on FLSD Docket 08/25/2020 Page 2 of 2



         While the Court agrees that the Plaintiff should see video of the subject incident, it elects

  instead to require the Defendant to show the video during the Plaintiff’s deposition on September

  3, 2020. In this way, Plaintiff’s counsel will not be able to coach the Plaintiff witness ahead of

  time, but there will still be ample opportunity for Plaintiff to explain or elaborate about the subject

  incident after describing it initially. Counsel for both parties shall have the opportunity to ask the

  Plaintiff questions about the video and incident during the deposition.

         DONE AND ORDERED in Chambers at Miami, Florida, this 25th of August 2020.




                                         _____________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




                                                    2
